Citation Nr: 0108601	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  98-16 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an increased initial evaluation for hearing 
loss, currently evaluated at a noncompensable level.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware that granted the veteran's claim of 
entitlement to service connection for hearing loss at a 
noncompensable level, and denied the veteran service 
connection for tinnitus.  A hearing was held before the RO 
concerning both these matters.

The Board notes that the veteran was also scheduled for a 
hearing before the Board in Washington, D.C., but canceled 
the hearing, which had been set for January 12, 2000.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO. 

2. The evidence sufficiently demonstrates that the veteran 
has tinnitus attributable to service.

3. The veteran's hearing loss is currently manifested by a 
bilateral mild to moderate sensorineural hearing loss; he 
has no worse than Level III hearing in the right ear, and 
Level II hearing in the left ear.



CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, his tinnitus resulted from his service on active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).

2.  The criteria for an increased evaluation for the 
veteran's service connected bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to service connection for tinnitus.

The veteran and his representative contend that service 
connection is warranted for tinnitus.  They contend that the 
veteran's tinnitus is due to noise exposure in service, 
specifically, exposure to mortar fire.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty. 38 U.S.C.A. §§ 
1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).  A "determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Initially, the Board notes that the medical evidence of 
record demonstrates that the veteran currently suffers from 
tinnitus.  The evidence for this comes from the reports of 
February 1998 and March 1999 VA examinations, as well as the 
veteran's hearing testimony, which all indicate that the 
veteran reported having a periodic hissing, sizzling, or 
ringing type sound in both ears.

The veteran's service medical records (SMRs) make no mention 
of the veteran ever being treated for tinnitus.  However, the 
report of his separation examination dated August 1972 does 
indicate that the veteran was exposed to acoustic trauma, 
resulting in hearing loss.  Further, the veteran is currently 
service connected for bilateral hearing loss.  The history 
related by the veteran during his RO hearing, of tinnitus 
starting while in service, as well as the findings noted, 
tend to indicate that his tinnitus was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Taking into account all the relevant evidence, the Board 
concludes that there is sufficient evidence to find that, 
with resolution of reasonable doubt in the veteran's favor, 
the veteran's tinnitus is proximately related to his active 
service. 

As the veteran's claim of entitlement to service connection 
has been granted, the Board finds that this issue does not 
need to be remanded in order to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


II. Entitlement to an increased rating for hearing loss, 
currently evaluated at a noncompensable level.

The veteran contends that an increased initial evaluation is 
warranted for his bilateral hearing loss.  As discussed in 
detail below, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

A review of the record reflects that service connection for 
bilateral hearing loss was established at a noncompensable 
level by the currently appealed rating decision dated March 
1998.  This decision was based on service medical records 
which indicate that the veteran suffered from acoustic trauma 
in service resulting in hearing loss, and on the report of a 
February 1998 VA examination which indicates that the veteran 
at that time suffered from mild bilateral high frequency 
sensorineural hearing loss.  In June 1998, the veteran filed 
a notice of disagreement with regard to the level of 
evaluation of the his service connected hearing loss.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The recent evidence of record includes the reports of VA 
examinations, which included audiometric testing.

In the report of an audiological evaluation from Wilmington 
Audiology Services, dated August 1997, pure tone thresholds, 
in decibels, were approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
45
55
65
LEFT
10
10
25
50
45

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.

A letter for record from Terri Lynch-Kenvon, M.A. CCC-A, a 
clinical audiologist with Wilmington Audiology Services, 
dated January 1998, indicates that the veteran suffers from a 
bilateral mild or moderate sensorineural hearing loss 
starting at 1500 Hz.  Impedance testing indicated normal 
middle ear function.  The audiologist indicated that the 
veteran's hearing loss involved the frequencies for 
understanding speech.  The audiologist further indicated that 
the configuration of the veteran's hearing loss did not 
follow that of a noise induced hearing loss, however, the 
audiologist could not determine the exact cause.  The 
audiologist indicated that the veteran had been fitted with a 
hearing aid in his right ear, with significant improvement in 
hearing sensitivity, and that he was a possible candidate for 
a hearing aid in his left ear, although his left ear was not 
as bad as his right ear. 

In the report of a VA audiological evaluation dated February 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30
40
40
LEFT
5
10
20
45
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
The veteran was diagnosed with bilateral high frequency 
sensorineural hearing loss of a mild degree.

In the report of a VA audiological evaluation in dated March 
1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
50
55
65
LEFT
30
20
35
55
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner indicated that a tympanogram administered to 
both the veteran's ears revealed an "As" pattern.  The 
veteran was diagnosed with a mild downward sloping 
sensorineural type hearing loss in both ears with subjective 
tinnitus.

As noted above, currently, the veteran's service connected 
hearing loss is evaluated as noncompensable under 38 C.F.R. 
§ 4.85 (2000).   The Board notes that, during the pendency of 
this appeal, VA issued new regulations for evaluating 
diseases of the ears and other sense organs, effective June 
10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The 
Court has held that, where laws or regulations change after a 
claim has been filed or reopened and before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies, unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
provide otherwise, and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).

The regulations noted above had not become effective at the 
time the RO issued the appealed March 1998 decision or the 
June 1998 statement of the case.  Therefore, prior to 
reaching the analysis of this claim on the merits, the Board 
has considered whether or not the veteran would be prejudiced 
if the Board proceeded with appellate consideration of the 
claim without prior consideration of the new criteria by the 
RO.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a pure 
tone audiometric test.  38 C.F.R. § 4.85 (2000).  The results 
are charted on Table VI and Table VII.  Thus, in order to 
assign a compensable evaluation for his hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average pure tone 
decibel loss.  The Board has compared the previous versions 
of Table VI and Table VII, and the new versions of these 
tables.  There has been no discernable change.  Further, the 
Board finds that the revisions made to 38 C.F.R. § 4.86 
pertain to only exceptional patterns of hearing loss, and, as 
they would not be applicable to this case, consideration of 
these newly developed criteria would by no means affect the 
outcome of the veteran's claim in this case.  In sum, the 
Secretary has stated that:

"[t]he revisions of the sections 
addressing ear and other sense organs are 
part of the overall revision of the 
rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of 
regulations. We have explained above the 
reasons for the provisions of Sec. 4.86.  
The preamble erred in discussing these 
provisions as liberalizations.  Rather, 
they are an attempt to assure more 
equitable evaluations in a small number 
of veterans with unusual patterns of 
hearing impairment."

62 Fed. Reg. at 25,202.

Where new regulations have been promulgated, it is the usual 
practice to remand the issue to the RO to afford the veteran 
due process in the sense that consideration is given to both 
the new and the old rating criteria by the RO in the first 
instance. However, in this case, where there has been no 
change in the substantive criteria directly affecting the 
veteran's claim, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider the issue.  
Remand of the issue would only needlessly delay consideration 
of the veteran's claim, without any benefit to the veteran.  
The Board further notes that the veteran has had ample 
opportunity to advance argument and evidence as to the 
limitations produced by his service connected disability, and 
there is no prejudice in the Board reviewing his claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Taking into account all the evidence, the Board finds that 
the veteran's hearing loss is properly evaluated as 
noncompensable.  In this regard, the Board notes that the 
results of the August 1997 examination indicate that the 
veteran had an average pure tone threshold in the right ear 
of 44 decibels with speech recognition of 80 percent, and an 
average pure tone threshold in the left ear of 33 decibels 
with speech recognition of 84 percent.  Evaluating these test 
scores based on Table VI found at 38 C.F.R. § 4.85, the 
veteran's right ear hearing acuity is at Level III and his 
left ear is at Level II.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, warrants a 
noncompensable evaluation.

Further, the Board notes that the results of the February 
1998 VA examination indicate that the veteran had an average 
pure tone threshold in the right ear of 29 decibels with 
speech recognition of 100 percent, and an average pure tone 
threshold in the left ear of 31 decibels with speech 
recognition of 94 percent.  Evaluating these test scores 
based on Table VI found at 38 C.F.R. § 4.85, the veteran's 
right ear hearing acuity is at Level I and his left ear is at 
Level I.  This level of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, also warrants a noncompensable 
evaluation.

Finally, the Board notes that the results of the March 1999 
VA examination indicate that the veteran had an average pure 
tone threshold in the right ear of 46 decibels with speech 
recognition of 100 percent, and an average pure tone 
threshold in the left ear of 45 decibels with speech 
recognition of 96 percent.  Evaluating these test scores 
based on Table VI found at 38 C.F.R. § 4.85, the veteran's 
right ear hearing acuity is at Level I and his left ear is at 
Level I.  This level of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, also warrants a noncompensable 
evaluation.

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  Here, such mechanical 
application establishes that no more than a noncompensable 
disability rating is warranted.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  However, as alluded to above, inasmuch as 
the noncompensable evaluation reflects the highest degree of 
impairment shown since the date of the grant of service 
connection for hearing loss, and that evaluation is effective 
since that time, there is no basis for a staged rating in the 
present case.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), by 
virtue of the Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information necessary to 
substantiate this claim.  Further, when the veteran testified 
before the RO, he and his representative were given notice of 
the evidence necessary to substantiate this claim.  The duty 
to suggest evidence was met at the time of the hearing 
pursuant to 38 C.F.R. § 3.103 (2000).  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, in fact, it appears that all evidence 
identified by the appellant relative to this claim has been 
obtained and associated with the claims folder.  Service 
medical records were obtained and associated with the claims 
folder.  Multiple VA examinations were conducted, and copies 
of the reports associated with the file.  As such, and in 
light of the mechanical nature of the hearing loss 
regulations, as noted above, the Board is of the opinion that 
a remand in this case would only needlessly delay the 
consideration of the veteran's claim, without any benefit to 
the veteran.



ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an increased initial evaluation for the 
veteran's service connected bilateral hearing loss is denied.


		
	J. A. MARKEY 
	Acting Member, Board of Veterans' Appeals



 

